Citation Nr: 1544362	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for arthritis, status post meniscectomy and anterior cruciate deficiency of the right knee (right knee arthritis) (excluding times of temporary total rating).  

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left knee (left knee arthritis) (excluding times of temporary total rating).  

3.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis with limitation of flexion (right knee limitation of flexion).  

4.  Entitlement to an initial compensable evaluation for arthritis of the left thumb and the left ring finger.  

5.  Entitlement to an initial compensable evaluation for arthritis of the right great toe status post cheilectomy prior to November 18, 2011, and in excess of 10 percent beginning on February 1, 2012.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in San Diego, California.  

In the July 2007 rating decision, the RO assigned one 10 percent evaluation for arthritis of both knees, the right great toe, the left thumb, and the left ring finger, effective July 26, 2006.  In a May 2011 rating decision, the RO assigned a separate 10 percent evaluation for left knee arthritis, effective September 23, 2009.  The right knee was separated out and also granted a 10 percent evaluation, effective July 26, 2006.  The left thumb and right finger and right great toe were also separated out and assigned zero percent evaluations, effective July 26, 2006.   

In a September 2011 rating decision, the RO granted an earlier effective date for the grants of the separate evaluation for left knee arthritis of July 26, 2006.  

In October 2011 and October 2014 rating decisions, the RO denied entitlement to TDIU.  However, it has been raised since that time.  

In a May 2014 rating decision, the RO granted a separate evaluation for right knee arthritis with limitation of flexion and assigned a 10 percent evaluation, effective March 19, 2014.  

In a November 2014 rating decision, the RO, in pertinent part, found that there was clear and unmistakable error in the evaluation of arthritis of the right great toe and a retroactive increased evaluation to 10 percent was established from February 1, 2012.  

Because the disability ratings assigned in the subsequent rating decisions are not the maximum ratings available, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Although the issue on appeal was characterized as entitlement to service connection pes planus, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly as one issue to encompass all disorders of the feet.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The Veteran requested to testify at a Board hearing and such hearing was scheduled to take place in May 2015.  However, in April 2015, the Veteran submitted a statement and stated that he would not be able to attend the hearing and requested that the Board decide the claim without a hearing.  See April 2015 statement.  Accordingly, the Board finds that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d),(e).

Although the Veteran filed a June 2015 notice of disagreement regarding the denial of the claim of entitlement to service connection for a back condition (claimed as back surgery and temporary 100 percent rating), it appears that the RO is actively processing this issue.  Accordingly, the Board will not remand this appeal for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims file contain additional VA treatment records that were reviewed by the RO prior to the issuance of the November 2014 supplemental statement of the case.  

The issues of entitlement to service connection for tinnitus and for a bilateral foot disorder, TDIU, and entitlement to increased ratings for the right great toe disability and left thumb and left ring finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis has been productive of no more than slight recurrent subluxation and lateral instability.  

2.  The Veteran's left knee arthritis has been productive of no more than slight recurrent subluxation and lateral instability.  

3.  The Veteran's right knee limitation of flexion is manifested by painful motion, with flexion in excess of 30 degrees, even with consideration of additional functional loss.

4.  The Veteran's arthritis status post meniscectomy and anterior cruciate deficiency of the right knee has been productive of dislocated semilunar cartilage with frequent episodes of locking, joint line tenderness, and effusion into the joint.  

5.  The Veteran's left knee arthritis has been productive of dislocated semilunar cartilage with frequent episodes of locking, joint line tenderness, and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a rating higher than 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a rating higher than 10 percent for right knee limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2014).

5.  The criteria for a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

These claims arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to these claims is therefore unnecessary.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded VA examinations in May 2009 and March 2014 to determine the current severity of his service-connected right knee, left knee, right great toe, left thumb, and left ring finger disabilities.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In addition, identified and available service treatment records and post-service treatment records were obtained.  In particular, the Veteran's Social Security Administration (SSA) records were obtained and all pertinent VA treatment records and private treatment records are of record.  To the extent that the Veteran indicated that there were outstanding records at Dewitt Army Medical Center, it was determined that they are unavailable for review.  See, May 2007 Interoffice Memorandum.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

Knees

In this case, the Veteran is service-connected for two disabilities of the right knee and one disability of the left knee.  First, he is service-connected for right knee arthritis, which is assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (excluding times of a temporary total evaluation), and he is also service-connected for arthritis of the left knee, which is assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (excluding times of a temporary total evaluation).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent disability evaluation is warranted for severe recurrent subluxation or lateral instability of the knee.  

For the reasons below, the Board finds that a higher evaluation is not warranted pursuant to this diagnostic code.  In particular, the Veteran was afforded VA examinations in May 2009 and March 2014.  At the May 2009 VA examination, the Veteran reported that he experienced symptoms such as stiffness, swelling, redness, giving way, lack of endurance, locking, and fatigability.  He did not have weakness, heat, or dislocation of the knees.  The examiner reported that, bilaterally, there was guarding of movement and locking pain and crepitus, but no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or genu recurvatum.  Significantly, the examiner reported that the anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test were within normal limits bilaterally.  

At the March 2014 VA examination, the Veteran complained of progressive pain, stiffness, and weakness.  He reported that he had flare ups that limited prolonged walking, standing, sitting, squats, stairs, jogging, jumping, or lifting/carrying objects.  The examiner reported that the Veteran had +1 on the right anterior stability test, but the left knee was within normal limits.  Similarly, the examiner found that the results from the posterior instability and medial lateral instability tests were within normal limits bilaterally.  The examiner also noted that there was no x-ray evidence of patellar subluxation.  

The Veteran's private and VA treatment records similarly showed that the Veteran complained of symptoms such as bilateral knee pain, swelling, and stiffness; however, the treatment records do not show that he had moderate or moderately severe instability or subluxation.  See September 2009 VA treatment record (there was mild patella-femoral compression discomfort of the right knee but it was not unstable); November 2010 VA treatment record (examination showed significant guarding and pain manifestation on attempt to move the right knee, the knee felt stable to Lachman's and anterior drawer testing, but exam was limited by Veteran's inability to relax); April 2012 VA treatment record (Veteran complain of knee pain and no instability to varus or valgus stress and Lachman negative).  

The Board has also considered the Veteran's lay statements and buddy statements regarding giving way and instability.  The Veteran is competent to report his symptoms and the Board finds the statements to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the current ratings contemplate slight instability and recurrent subluxation and the Veteran's testimony does not indicate that his disability has caused moderate recurrent subluxation or lateral instability in either knee.  Similarly, the results of the March 2014 VA examination report indicate a result of +1 on the right anterior stability test; however, that result more nearly approximates slight instability as already contemplated in the rating.  Significantly, the remainder of the stability tests were negative.  Therefore, the Board finds that an evaluation in excess of 10 percent for the left and the right knee arthritis pursuant to Diagnostic Code 5257 is not warranted.  

Second, the Veteran is service connected for right knee limitation of flexion and is assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, is Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees, and a maximum 30 percent disability evaluation is assigned when flexion is limited to 15 degrees.  Under Diagnostic Code 5261, a 20 percent disability evaluation is contemplated for limitation of extension to 15 degrees.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A maximum 50 percent disability evaluation is warranted for extension limited to 45 degrees.  

The regulations provide that the normal range of motion of the knee is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Initially, a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  VAOPGCPREC 9-98.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

For the reasons below, the Board finds that a rating in excess of 10 percent is not warranted for right knee limitation of flexion.  In particular, the Veteran was afforded VA examinations in May 2009 and March 2014.  At the May 2009 VA examination, as noted above, the Veteran reported that he suffered from pain that he rated as a 9 on a scale of 1 to 10 and that the pain could be elicited by physical activity and stress and that the pain was relieved by taking Advil or Percocet.  He further reported that he experienced symptoms such as stiffness, swelling, redness, giving way, lack of endurance, locking, and fatigability.  He did not have weakness, heat, or dislocation of the knees.  The examiner reported that, bilaterally, there was guarding of movement and locking pain and crepitus, but no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or genu recurvatum.  On range of motion testing, flexion of the right knee was to 110 degrees with pain starting at 110 degrees and flexion of the left knee was to 140 degrees with pain starting at 140 degrees.  Extension was not limited in either knee and it was reported that pain began at 0 degrees.  The examiner reported that the joint function was additionally limited by pain, fatigue, and weakness on repetitive use, but that it was not additionally limited by lack of endurance and incoordination on repetitive use; there was no additional limitation of degrees.  The Board finds that, even considering the DeLuca factors, such as the Veteran's fatigability, weakness, and pain, the Veteran's flexion did not more nearly approximate functional limitation to 30 degrees, which is required for the higher, 20 percent, rating.  In particular, even after repetitive motion testing, the Veteran was able to flex to 110 degrees in the right knee and 140 degrees for his left knee.  

At the March 2014 VA examination, the Veteran reported that he had progressive pain, stiffness, and weakness of the knees.  On range of motion testing, flexion of the right knee was to 130 degrees with pain starting at 130 degrees.  Flexion on the left knee was also to 130 with pain starting at 130 degrees.  There was no limitation of extension in either knee and no additional limitation on repetitive use.  The examiner noted that there was functional loss as there was less movement than normal and pain, but that he exhibited normal strength.  The examiner noted that his symptoms of pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare ups.  Based on these findings, even considering the DeLuca factors, the Veteran's flexion did not more nearly approximate functional limitation to 30 degrees, which is required for a higher, 20 percent, rating in either knee as the Veteran was able to flex to 130 degrees, bilaterally, even on repetitive-use testing.  

The Veteran's VA treatment records contain complaints of chronic pain and stiffness with frequent swelling and limitation of motion.  Specifically, on examination in September 2009, it was noted that he limped some and that there was some enlargement of the right knee.  Range of motion testing revealed that there was full extension of the knees and flexion of the right knee was limited to 115 degrees and flexion of the left knee was limited to 125 degrees.  See, September 2009 VA treatment records.  Furthermore, range of motion testing in May 2011 showed that extension of the right knee was close to 0 degrees and flexion was to 90 degrees.  It was noted that the left knee was within normal limits.  See, May 2011 VA treatment records.  The Board acknowledges that the DeLuca factors were not articulated in the range of motion findings and it does not appear that repetitive use testing was completed; however, the range of motion findings reflect that the Veteran's flexion did not more nearly approximate functional limitation to 30 degrees as he was able to flex to 90 degrees.  

The Board has considered the Veteran's lay statements that he had additional functional limitation of his knees due to symptoms such as pain, weakness, stiffness, swelling, and fatigability.  The Veteran is competent to report his symptoms and the Board finds the statements to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's testimony does not indicate that his disability has caused additional functional limitations to more nearly approximate an increased evaluation, and although the VA examinations show functional limitations such fatigue, weakness, painful motion, tenderness, guarding, and fatigability, they also show no edema, redness, or heat.  Finally, the Veteran has not alleged that he had flexion that more nearly approximated limitation of flexion to 30 degrees or less, during flare-ups or otherwise.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for arthritis of the right knee on the basis of limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board has considered whether a higher or separate rating is warranted for the left or right knee and finds that a 20 percent rating is warranted for each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under that diagnostic code, a 20 percent evaluation is warranted for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint.  Here, the March 2014 VA examiner reported that the Veteran underwent meniscal surgeries on both knees and had bilateral meniscal tears with frequent episodes of locking, joint pain, and joint effusion.  The examiner further reported that the residual symptoms of the meniscectomies included joint line tenderness.  Therefore, the Board finds that Veteran's disability picture more nearly approximates dislocated semilunar cartilage with locking, joint line tenderness, and effusion into the joint in the criteria for the 20 percent rating under DC 5258.  

The Board notes that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  See 38 C.F.R. § 4.14.  For the right knee, limitation of flexion is based on painful motion of the right knee.  As the 20 percent evaluation under DC 5258 also indicates pain, this may initially be seen as pyramiding.  However, the Board finds that the symptoms more nearly approximate the 20 percent evaluation without consideration of pain.  See 38 C.F.R. § 4.21 (2015) (in rating disabilities "it is not expected that . . . that all cases will show all the findings specified").  The VA examiner noted there was joint line tenderness which is not considered in painful motion.  Accordingly, there are no overlapping symptoms and the 20 percent evaluation is for assignment.

As to the assigned ratings for the left and right knee under Diagnostic Code 5257, the VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  The Board, therefore, finds that it would not constitute pyramiding to assign a rating under Diagnostic Code 5258 in addition to the ratings under Diagnostic Code 5257 as instability and subluxation constitute a different disability than dislocated semilunar cartilage on the basis of locking, joint line tenderness, and effusion.  

Finally, the Board will consider whether a higher or separate compensable rating is warranted for the left or right knee on any other applicable diagnostic code.  For the reasons below, the Board finds that no other higher or separate rating than already assigned is warranted.  

First, a higher or separate rating is not warranted on the basis of limitation of flexion of the left knee or limitation of extension for the left or right knee pursuant to DCs 5260 and 5261.  A rating higher than 20 percent under DC 5260 and 5261 is also not warranted as the Veteran's flexion is not functionally limited to 15 degrees and his extension is not limited to 20 degrees, even consider the DeLuca factors such as pain and stiffness, which is required in order to warrant a 30 percent rating.  See May 2009 VA examination report (extension was within normal limits bilaterally and the left knee flexion was limited to 140 degrees with pain starting at 140 degrees); September 2009 VA treatment records (extension was within normal limits bilaterally and flexion of the left knee was limited to 125 degrees); May 2011 VA treatment records (right knee extension was close to zero degrees); March 2014 VA examination report (extension was within normal limits bilaterally and flexion of the left knee was limited to 130 degrees with pain starting at 130 degrees).

Additionally, separate ratings are not warranted under Diagnostic Codes 5258 and 5259 as the Veteran would be compensated twice for manifestations of the same meniscal disability.  Finally, the Board finds that there was no evidence of ankylosis, malunion or nonunion of the tibia, and fibula or of genu recurvatum.  See March 2014 VA examination report.  Accordingly, higher or separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262, and 5263 are not warranted.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, the Veteran's knees are evaluated for painful motion, limitation of motion, instability, residuals of dislocation including locking, joint line tenderness, and effusion, and additional functional loss was also considered.  Furthermore, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders. Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right and left knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis is denied.  

Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis is denied. 

Entitlement to an initial evaluation in excess of 10 percent for right knee limitation of flexion is denied.  

Entitlement to a separate evaluation of 20 percent, but no higher, for dislocated semilunar cartilage of the right knee is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to a separate evaluation of 20 percent, for dislocated semilunar cartilage of the left knee is granted, subject to controlling regulations governing the payment of monetary awards.  


REMAND

First, regarding the left thumb and ring finger, and right great toe, remand is required to refer the issues for extraschedular evaluation.  The left thumb and ring finger is rated under diagnostic codes that do not appear to consider pain and loss of strength, which is the Veteran's major complaint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5230-5228.  As for the right great toe, it is rated by analogy using the criteria for hammer toe (DC 5282) and hallux valgus (DC 5280).  It is not clear whether the Veteran's symptoms, such as pain, are contemplated in rating criteria for the Veteran's arthritis of the right great toe.  Accordingly, remand is required for extraschedular consideration.  

Second, the Veteran has contended that he has tinnitus as a result of loud and hazardous noise exposure during service.  To date, the Veteran has not been afforded a VA examination to determine the etiology of the claimed tinnitus.  As such, a VA examination and opinion regarding the etiology of the tinnitus is necessary.  

Third, the Veteran has contended that he has pes planus that manifested during service.  The Veteran's service treatment records show that, at separation, he was diagnosed with multiple foot disorders, to include pes planus and plantar fasciitis.  See April 2002 separation examination.  There is conflicting evidence of record, however, as to whether the Veteran currently has pes planus.  At the May 2009 VA examination, the examiner reported that the Veteran did not have pes planus, and a July 2013 X-ray report showed that the Veteran did not have pes planus.  Conversely, the VA treatment records contain a diagnosis of pes planus.  See March 2013 VA treatment record.  Furthermore, the Veteran has been diagnosed with other foot disorders, to include plantar fascitis.  See March 2013 VA treatment record.  Therefore, the Board finds a remand is necessary in order to obtain a VA examination and opinion regarding the etiology of all identified disorders of the feet.    

Fourth, as to the claimed TDIU, the Board finds that this issue is inextricably intertwined with the issues of service connection for tinnitus and pes planus and therefore must also be remanded.  

Additionally, the record shows that the Veteran seeks continuous treatment at both private and VA healthcare facilities, and as such, any relevant, outstanding records should be secured.  


Accordingly, the case is REMANDED for the following action:

1.  Refer the issues of entitlement to an extraschedular rating for arthritis of the right great toe, and arthritis of the left thumb and left ring finger to the Under Secretary for Benefits or the Director of Compensation Service.

2.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to specifically include the medical records pertaining to tinnitus and his feet.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

3.  Request any outstanding VA medical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus manifested in service or is otherwise causally or etiologically related to his military service, including noise exposure therein.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any bilateral foot disorder that may be present, to specifically include pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to address the following: 

First, the examiner must identify all bilateral foot diagnoses.  If pes planus is not identified, please so state and address prior diagnoses of record.

Second, for each diagnosed bilateral foot disorder (other than arthritis of the right great toe) the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service, to specifically include frequent marching.  

In rending the decision, the examiner must address the Veteran's April 2002 separation examination that contained a diagnosis of pes planus and plantar fasciitis.   

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  Additional development may include obtaining a social and industrial survey.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


